On Ai>plication for Rehearing.
Bermudez, C. J.
While the affidavit, in support of the removal, states that the defendant company is a citizen of the State of Kentucky, it does not set forth any averment to condradict the allegation in the petition, duly sworn to by the plaintiff, that the company was incorporated by the Legislature of this State.
The two sworn statements do not conflict and may well stand together and co-exist, for, the corporation may be a citizen of both, Kentucky and Louisiana, for the puipose of suit.
If they be considered as contradictory and destructive, there would then remain no evidence of citizenship of the company as averred in the affidavit for removal.
Rehearing refused.